Citation Nr: 1243523	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

(The issue of entitlement to service connection for obstructive sleep apnea is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Medical and other evidence of record indicates that the Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

2.  The Veteran's service-connected erectile dysfunction does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for the service-connected erectile dysfunction, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the July 2009 rating decision, the RO issued a letter in September 2008 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the September 2008 rating action, the RO granted service connection for erectile dysfunction and evaluated this disability as noncompensable from August 22, 2008.  Special monthly compensation at the rate provided for in 38 U.S.C.A. § 1114(k) was awarded on account of loss of use of a creative organ.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured two examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, VA has no duty to inform or assist that was unmet with respect to obtaining all available identified medical records.

VA examinations with respect to the erectile dysfunction claim on appeal were obtained in May 2009 and March 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the rating criteria.

The record indicates that the Veteran is receiving Social Security (SSA) disability benefits.  However, neither the Veteran nor his representative has contended that he was awarded SSA benefits for erectile dysfunction, the disability at issue before VA.  Nor has the Veteran's representative suggested that a remand for SSA records would be appropriate as to this issue.  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  There is no indication that the SSA records would be relevant to this erectile dysfunction claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran has been assigned a noncompensable schedular evaluation from August 22, 2008, the date of receipt of the claim upon which service connection was based.  (As noted above, he has also been awarded special monthly compensation for loss of use of a creative organ.)  

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the evidence must show deformity of the penis.  

Here, the Veteran seeks a compensable disability rating for his service-connected erectile dysfunction, which is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  He essentially contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  Initially, and in this regard, the Board reiterates that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his loss.

To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also require deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for complaint, treatment, or findings of penile deformity.  The Veteran's VA and private treatment records and the VA examination reports dated in May 2009 and March 2012 are absent any indication of penile deformity.

Specifically, the Veteran was afforded a genitourinary VA examination in May 2009 as to his erectile dysfunction claim.  The VA examiner noted that the Veteran had an onset of erectile dysfunction in approximately 2000.  The Veteran described a gradual onset of erectile issues, which started off as difficulty maintaining an erection and led to problems with initiation.  He was prescribed Levitra, which somewhat normalized his erectile function.  Physical examination demonstrated a normal penis and testicles, without evidence of deformity.

The Veteran was afforded another genitourinary VA examination in March 2012, at which time the examiner noted the continuing diagnosis of erectile dysfunction.  The examiner indicated that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation.  Physical examination demonstrated a normal penis, without evidence of deformity.  The examiner indicated that the Veteran's testes were abnormal; specifically, 1/2 to 1/3 of normal size and considerably softer than normal.  However, the Veteran has not been service connected for such a problem.  38 C.F.R. § 4.115(b), DC 7522.

Significantly, the findings of the May 2009 and March 2012 VA examiners are consistent with the other medical evidence of record, which is absent any documentation of a penile deformity.  Specifically, physical abnormalities pertaining to the Veteran's penis are not documented in VA and private treatment records dated from 1999 to 2010.  Accordingly, the criteria for an initial compensable rating for erectile dysfunction have not been met.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that the Veteran's erectile dysfunction has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that there is no evidence to suggest that the service-connected erectile dysfunction has had an adverse effect on the Veteran's employability, and it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from the service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  Here, the symptoms reported by the Veteran are addressed by the rating criteria; however, as noted above, the loss of erectile power alone is not enough for a compensable schedular rating and does not suggest disability not contemplated by the criteria.  Thus, given the lack of evidence showing an unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied.


REMAND

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  Specifically, he argues that he is diagnosed with sleep apnea which has been caused or aggravated by his service-connected PTSD.  See the notice of disagreement dated June 2007.

The evidence of record demonstrates that the Veteran is currently diagnosed with obstructive sleep apnea.  See the private sleep study report dated October 2005; see also the VA treatment records dated August 2007 and January 2008.  Additionally, it is undisputed that the Veteran is service connected for PTSD.

With respect to the question of medical nexus, the Veteran submitted an article entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome," by Drs. James M. Youakim, Karl Doghramji, and Sharon L. Schutte, which was published in Psychosomatics.  The article is essentially a case report, which discusses the interdependent symptoms of PTSD and sleep apnea including the possibility of a connection between the disabilities.

Significantly, there are no medical opinions of record that address the etiology of the claimed obstructive sleep apnea.  As such, this claim presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA examination is necessary to address the currently diagnosed obstructive sleep apnea--including whether the sleep apnea was caused or aggravated by any service-connected disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board additionally observes that a July 2006 SSA decision contained in the claims file demonstrates that the Veteran is in receipt of SSA disability benefits.  Notably, a review of the decision indicates that the determination of disability was partially based on the Veteran's obstructive sleep apnea.  The Board recognizes that several of the SSA records are already of record; however, the majority of the records appear to be absent.  These records are potentially pertinent to the Veteran's obstructive sleep apnea claim and should therefore be obtained for consideration in connection with the issue remaining on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for obstructive sleep apnea that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Birmingham, Alabama, or any other VA facility since December 2011.  All such available documents should be associated with the claims file.

2.  Obtain a copy of the SSA decision awarding disability benefits to the Veteran and the medical records used in support of that determination.  All such available documents should be associated with the claims file.

3.  Then, arrange for the Veteran to undergo appropriate VA examination to determine the nature and etiology of his claimed sleep apnea.  The examiner should review the Veteran's claims file in conjunction with the examination.  All pertinent pathology should be annotated in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that current sleep apnea had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the obstructive sleep apnea was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include PTSD (including the medications prescribed for treatment of service-connected disability).  In rendering his/her opinion, the examiner should address the "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" 

article, which was submitted by the Veteran in January 2008.

A complete explanation should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then, readjudicate the sleep apnea claim, to include as secondary to the service-connected PTSD.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


